Hill and mountain farming (short presentation)
The next item is the report by Michl Ebner, on behalf of the Committee on Agriculture and Rural Development, on the situation and outlook for hill and mountain farming.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, allow me to express my pleasure at the fact that the Commissioner is also dealing with this issue, and I hope this will be reflected not only in his brief address but also in the work of the Commission, because we naturally have a duty to ensure that the actions of the European Commission duly reflect our wishes and ideas.
Anyone reading the title of my report, or rather the report of the Committee on Agriculture and Rural Development, which adopted it unanimously, namely 'Report on the situation and outlook for hill and mountain farming', must realise that it represents only part of the actual content of the report.
This report says that we must formulate a policy for areas that cover up to half of the entire territory of some Member States, such as Austria, Italy and Spain, and more than a third of the territory of other Member States, for areas that are home to a total of 19% of the EU population. These are areas that may be described as uniquely disadvantaged in many aspects of farming and rural life and extremely vulnerable. The Alps, for example, feel the impact of global warming far more acutely than lowland regions.
Mountainous areas are disadvantaged in many respects as a result of steep slopes, weather conditions, erosion, height differences, high altitudes and rocky terrain. For this reason we need an overall strategy for these areas and not only an agricultural policy which has borne fruit and needs to be nurtured but which is not sufficient to deal with the problems affecting mountainous regions.
Old proven recipes therefore need to be preserved, but old and new recipes must be combined if agriculture is to be maintained as the lifeblood of mountainous areas, and other major factors must also be incorporated into this approach, namely a wide range of sustainable uses of natural resources, the creation and improvement of transport networks - not only physical transport but also Internet access and communications networks - the improvement and development of municipal and local services - which is made all the more difficult in these areas by the dispersed settlement pattern - and reinforcement of the social fabric.
New features must be added, such as a sharper focus on basic and continuing training, sensitivity to biodiversity in the landscape and the aforementioned adaptation to climate change. This report, which the Committee on Agriculture and Rural Development adopted unanimously, devotes 13 recitals and 72 paragraphs to these matters. The aim is to develop a framework strategy on the basis of the existing sectoral efforts. For this reason, the report calls on the European Commission to develop an integrated strategy with a wide range of instruments within six months in accordance with the principle of subsidiarity and in harmony with the Member States' national action plans.
I hope that the Chamber will give its assent in the same way as the Committee, and I ask the Commissioner to make our case to the Commission and to remind it that the contribution of the inhabitants of mountainous areas is made on behalf of the entire population and benefits them accordingly and should therefore be duly acknowledged. It is a contribution to the environment and to the value of our continent as a tourist destination, a contribution that must be taken into account because it serves as a guarantee against depopulation in regions such as Piedmont and Lombardy and parts of France and Spain.
Member of the Commission. - Mr President, this is the last but not the least, of the reports. I can assure Mr Ebner, the rapporteur, of the importance of the recommendations in the report. I want to express my gratitude to him and to the Committee on Agriculture and Rural Development for this report, which really highlights the importance of hill and mountain farming to the European Union - he spoke of a percentage of territories - but also the importance of farming contributing to environmental protection, delivering quality products and maintaining cultural landscapes as part of our European heritage.
This is the reason why mountainous regions receive specific support under the common agricultural policy. This support is provided to compensate farmers for the handicaps related to natural conditions. Furthermore, these regions benefit from several other rural-development measures, such as agri-environmental payments, for maintaining transhumance and pastoralism practice; support for quality agricultural products and promotion of on-farm diversification like farm tourism.
The Commission's recent proposals, especially the health check, also address disadvantaged areas like mountain areas. In the context of the phasing-out of the milk quota scheme, special support can be maintained in economically vulnerable or environmentally sensitive areas in the dairy, beef, sheep and goat sectors.
The report calls on the Commission to create a global strategy for mountain regions and hill and mountain farming.
We all know that there is a large diversity of mountainous areas with differences in the economic and social situations. It would, therefore, be very difficult to define a comprehensive Community strategy and a detailed action plan addressing all these diverse situations.
However, the EU support schemes on rural development and cohesion policy provide an appropriate and coherent framework in which Member States define their own territorial priorities and the most suitable schemes to the strengths and weaknesses of their regions. This decentralised approach of the European Union allows Member States to have programmes properly tailored to mountain regions while ensuring, on the other side, overall strategic coherence.
Distinguished Members, I cannot address all the suggestions in the report now, but I can reassure you that the Commission will examine the conclusions of the report in greater detail.
I should like to thank once again Michl Ebner, the committee and all of you.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (FR) Farming in mountain areas is a crucial factor in both local economic development and environmental protection (e.g. combating climate change, biodiversity, provision of open and secure recreational and tourism areas).
The specific disadvantages connected to altitude, topography and climate that face mountain farmers justify compensatory payments to offset the natural disadvantages and direct income support to offset their additional production costs and the growing role of managing their local area.
In my view, the key issues are as follows: to avoid full decoupling of agricultural aid in the stockfarming sector, as it risks leading to job losses; to support the dairy sector, for it plays a central part in disadvantaged areas; to increase support for the settlement of young farmers; and to encourage solidarity between upstream and downstream in regard to water management.
I am also in favour of establishing a genuine integrated European strategy for mountain areas, to ensure that the specific features of mountain areas are taken into account in the formulation of the various European policies.
in writing. - (PL) The European Parliament report on the situation and outlook for hill and mountain farming is right to oblige the European Commission to present a strategy for hill and mountain areas within six months.
This is a real step towards considering the special conditions in which 19% of all EU citizens live and work.
The European Parliament proposal relating to the everyday problems of the people living in the Polish Podhale region deserves our support.
So far, guidelines for hill and mountain areas were based, in law, solely on agricultural policies. This report also emphasises the need to support agriculture through compensatory payments and through support for high-quality products.
However, hill and mountain areas have many other problems in which the EU should get involved, as they include a wide spectrum of economic, social and quality of life issues. For this reason it is very good that the report speaks of the problems relating to access to transport networks and to the Internet. In addition, communities should be supported both financially and by specific solutions on the regional level, in order to improve the level of communal services.
At the same time we must remember the importance of the 'hill people' in protecting national traditions as well as traditional knowledge of the natural environment. The significance of permanent social structures and the needs of sustainable use of the environment are deserving of special emphasis.
In this context, the Podhale region is without doubt the best example of good practice.
Mr President, ladies and gentlemen, let me congratulate Mr Ebner on his report. Hill and mountain regions are particularly important in the EU because they cover more than 50% of the territory of some Member States, whose rural population is still a significant component.
The specific physical characteristics of such regions (steep slopes, differences in elevation) put them at a disadvantage compared with other EU regions. The difficult conditions for agricultural production, high transport costs, inadequate transport and communications networks, as well as the cost of transporting people and services, affect the economy and everyday living conditions of citizens living in hill and mountain areas.
On the other hand, producers in those regions are known for their quality agricultural products and for their experience in the sustainable exploitation of forest and pastureland. These characteristics should therefore be strengthened and exploited to reinforce their competitiveness and cultural identity.
A strategy is therefore needed to take account of the specific features of the regions in question, and to help new challenges, develop alternative forms of employment and maintain the population. Such a strategy should also provide special care for stricken regions, such hills and mountains ravaged by fire.
in writing. - In my opinion, people in small and isolated rural communities, and especially in mountainous areas, are disadvantaged and confronted with constraints and difficulties in everyday life. Their needs should be high on our list of priorities, as basic necessities, such as access to services, are often lacking. They are under constant pressure from daily financial and practical problems, which create feelings of anxiety. Looking at the situation in my country, Bulgaria, I would say that predominantly the basic human needs seem to occupy the minds of the majority of rural inhabitants. Therefore, long-term development strategies are often lacking.
Further, it becomes clear that rural policies still lag behind and do not correspond to the reality in rural areas. Regional and rural development policies and measures should be decentralised in order to be adapted to local conditions. Thus, there is the need to develop concrete, flexible and tailored regional and local programmes for employment and social benefits. We thus need to focus on human resources development and capacity building, with a special focus on young people, women, and minorities; and on the development of more rational policies in small and remote villages, taking into account the existing local natural and human resources as well as people's needs.
in writing. - (DE) This report contains every conceivable thing; it is a veritable patchwork, reminiscent of the result of a rapid brainstorming session on agriculture and mountainous areas. It is a catalogue of wishes and demands, couched in empty words and platitudes, with repetitions and contradictions, and it cannot be endorsed, even if something can be found in it to please everyone.
The greatest contradiction is to be found between the environmental and social window dressing and the ruthless policies pursued by Michl Ebner and his party on a daily basis.
A genuinely sustainable approach to farming and food production must be at the heart of any viable European agriculture policy. Anyone who destroys water, soil and biodiversity must foot the bill in accordance with the 'polluter pays' principle. What we need to encourage is a form of agriculture that truly protects the climate and seeks to market a diverse range of healthy consumer products. Organic farming must be brought out of its niche into the mainstream. We Greens do not support a policy of subsidising the major players in the global market. We want to strengthen local and regional food markets, to ensure that farmers can earn a decent income and to guarantee consumers fresh and healthy food. This form of management is also the best way to protect the agricultural landscape and the environment.
in writing. - (FR) The Ebner report on the situation and outlook for hill and mountain farming highlights the features and needs of these regions, which make up 40% of the territory of Europe.
These regions face natural difficulties, which makes production more difficult and restricts access. They therefore deserve special attention.
I therefore call on the Commission to draw up a global plan based on continuity with the measures taken to date while also integrating them among themselves in order to make them more effective. That would mean continuing to make compensatory payments to offset natural disadvantages, giving financial support to young farmers and attaching special importance to the dairy sector. Human activity needs to be maintained in 'Natura 2000' mountain areas. Lastly, emphasis must be placed on the role of hunting and fishing in land maintenance.
A strategy of that kind will enable these regions to meet the challenges of competitiveness and sustainable development, for they are not just potential sources of economic growth but also the guardians of traditions that produce quality and contribute to preserving our landscapes.
, in writing. - (RO) Mountain regions constitute a major part of the European Union; and what is more, traditions, culture and language are preserved much better in these areas compared to any other regions in the 27 Member States. Unfortunately, national governments are not implementing integrated regional development strategies, and there are major gaps which are leading, slowly but steadily, to the depopulation of these regions. Starting from the Union's motto of ”Unity in diversity”, I welcome the Parliament's decision to ask the Commission to draw up an integrated strategy for the sustainable development and use of mountain resources, thus giving equal opportunities to European citizens who choose to live in the more difficult conditions of mountain areas. Given the current talks on the decoupling of payments in mountain areas, I believe that it is our obligation as Members of Parliament to lobby for the continuation of financial support to mountain areas. Thus, mountainous areas will become protected areas, capable of ensuring their own sustainable development and of acting as an oasis for European and international tourists.
in writing. - (RO) Mountains cover one third of the area of the country that I represent, Romania, and the inhabitants of mountain areas are disadvantaged compared to other people living in rural areas.
The proposals contained in the Ebner report are welcome and I strongly believe that a coherent EU strategy on mountain areas, which is essential and urgent, would contribute to a great extent to an improvement in living conditions in these areas.
At the same time, I would like to stress that better regulations are required, with equal urgency, as regards community funding for rural development.
For instance, Romanian authorities have launched various EAFRD-funded programmes supporting small enterprises and tourism. Small enterprises and boarding houses are particularly important for boosting mountain areas.
The guides for applicants for these measures, involving complex paperwork, were made public one day before the launch of the session, although they had been written in August.
This is a clear breach of the principle of providing fair and transparent information to potential beneficiaries.
I believe that EU legislation should provide for the avoidance of such situations, which render the EU's financial effort useless.
Mountain areas can provide high-quality agricultural produce and add to the diversity of agricultural products in the European market. Consequently, greater coordination of rural development and structural support is needed.
Sustainable, modernised and multicultural agriculture is necessary in mountain areas. Exploitation of biomass and agri-tourism increase the incomes of local people. Preserving certain animal and vegetable species, upholding traditions and especially fostering tourist activities help to combat climate change by protecting biodiversity and capturing CO2 through permanent grassland and forests. Sustainable forestry exploitation will make it possible to produce energy using wood residues.
Ladies and gentlemen, I should like to stress the importance of the issue of water management in mountain areas. It is important that the Commission encourages local and regional authorities to develop all-round solidarity between upstream and downstream users and that it uses appropriate funding to support the sustainable use of water resources in these areas.
These regions are particularly vulnerable to the consequences of climate change. Consequently, it is important to promote the immediate implementation of measures to provide protection against natural disasters, in particular forest fires, in these regions.
I am convinced that mountain regions require new means of protecting their territory against flooding, with an emphasis on flood prevention, whilst farmers and foresters can support anti-flooding preventive measures by means of the direct area-related payments which they receive under the common agricultural policy.
in writing. - (RO) We welcome Mr. Ebner's report. Mountains account for 33% of Romania's surface area. As in other European countries, mountain areas are at risk of being depopulated and devoid of specific economic activities.
We need an integrated European strategy for the sustainable development of mountain areas. We ask for particular emphasis on supporting agriculture, ecological products, agro-tourism, and access and communication means in mountain area. At the same time, we insist that young families should be encouraged to start agro-tourism farms, with a view to reviving the economic potential of the area.
in writing. - (BG) As a representative of a Member State with distinct problems in the sphere of agriculture, and especially in hill and mountain farming, I would like to express my support for Mr Ebner's report regarding the state and prospects of farming in such areas, which is of special importance for us.
In Bulgaria, as the report emphasizes, there is a risk of depopulation and an impoverishment of the social life of local communities, which are also facing the threat of even a discontinuation of farming. The common policies for farm support are hardly applicable to such areas (e.g. the requirement for a minimum number of animals). Therefore, there is a need of special financial assistance for milk producers, as well as concrete additional financial measures, which should be adopted in implementation of the proposals contained in the report. Only thus can the animal genetic resources be preserved, along with the human resources and, on the whole, the uniqueness of these areas, considering their extraordinary importance for particular Member States as well as for the EU at large. This will boost the other sector policies as well, in environmental protection, tourism, small and medium-sized undertakings, and education. I therefore insist on the laying down of common rules for schemes of direct assistance within the framework of the Common Agricultural Policy and for the establishment of special assistance schemes for mountain areas.